AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT
for the
Southern District of California

   
 

FILE

SEP 30 2019

  
   

   

    
 
 

 

United States of America )
vy. ) Case No. 8 OUTER. U.S. DISTRICT co
THERN DI DAT
Susan Sadr By STRICT OF CALIFORNIA
Defendant ) ( q CH. 4% S23 S ° WW Qi
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me,

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by

information.

Date: Sle la Aiba dadef a

_— Signature i, galtompey

Judge's “ener

 

     
   

 
